Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox (U.S. Publication No: 20180124459 A1) hereinafter Knox, in view of Jiang et al. (U.S. Publication No.: US 20190130309 A1) hereinafter Jiang, in view of Ajmera (U.S. Publication No.: US 20160042035 A1) hereinafter Ajmera, further in view of McDonald (U.S. Publication No.: US 20130222388 A1) hereinafter McDonald, and further 
As to claim 1:
Knox discloses:
A system for physiologically informed network searching, the system comprising a computing device designed and configured to [Paragraph 0004 teaches machine learning systems for media content browsing and advanced search functions that successfully interpret behavioral and biometric data.]: 
receive a biological extraction from a user [Paragraph 0090 teaches a wearable system may include behavioral sensors that detect physical and physiological data]
output, from the index classifier, a physiologically linked web index wherein the physiologically linked web index further comprises physiological data of past biological extractions of the user [Paragraph 0003 teaches behaviors such as blushing, laughing, elevated heart rate, blood pressure changes and the like can be identified and measured with wearable and facial recognition technologies. Paragraph 0053 teaches media contextual data may be embedded electronically in a media file or associated with media content that identifies a media selection by using attributes that can be indexed for search term purposes such as program name, title, category, genre, commentaries, and the like. In many embodiments, this type of information is typically found electronically embedded in media files using metatags, cookies, and other electronic identifiers and may be obtained from the distribution source, a web service, the internet or a database. Paragraph 0094 teaches historical information, such as a user profile 630. Figure 7-B teaches capturing recipient behavioral response data and adding it to the user profile data. Paragraph 0102 teaches measure historical media experience user profile data 822. Paragraph 0132 teaches media contextual data in the media experience data generated by the presentation device can comprise one or more of a name, a title, a category, a genre, an artist or one or more comments for the received media content and, in one implementation, can comprise one or more metadata tags associated with the received media content. Generating the media experience data by the presentation device can comprise correlating the media contextual data, the behavioral data, and the experiential data. Note: The examiner interprets behavioral data stored in a user profile used as a historical reference for media contextual data embedded in a media file indexed for search terms reads on the claimed the physiologically linked web index further comprises physiological data of past biological extractions of the user. The behavioral data included in a user profile includes blushing, laughing, elevated heart rate, blood pressure is interpreted to read on the claimed physiological data of past biological extractions of the user, wherein the user profile used as a historical reference is interpreted to reasonably include historical behavioral data.];
receive, from the user, a search query [Paragraph 0097 teaches the user is presented with an option to review user profile data or search for media content. If the user elects to search for profile data, once found, they may be presented with several categories of data related to media connectedness data values]; and 
generate, using the physiologically linked web index and the search query, a ranked search result [Paragraph 0103 teaches connectedness analysis and analysis rendering may be used by computerized search programs to locate media content stored on local or remote servers, web services, media content aggregators, and the like. Once identified, the proposed media selection contextual data may be evaluated, rated and ranked with a combination of machine learning, artificial intelligence and/or algorithmic calculation programs that compare and measure data to determine comparative order and position based on specific attributes and or parameters related to media connectedness values. Based on the search parameter inputs and one or more of connectedness analysis, and probability analysis, rating and rankings analysis, recommendation rendering may be provided for specific media selections in relation to connectedness data values. Paragraph 0134 teach the data analysis applications can use the media event and media experience data received from the presentation device and/or the data stored in the repository of contextual data, repository of behavioral data, repository of experiential data, and/or repository of media event data to generated a set of connectedness data indicating a degree to which the consumer or view was engaged with the provided media content when presented. Paragraph 0068 teaches behavioral data from a camera and wearable data may be indexed based on facial expression, physical and physiological changes that indicate a range of favorable or unfavorable responses to media selections. One or more behavioral responses may indicate a subject's preference or lack thereof for a specific media selection.]

Knox discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose generate an index classifier, wherein the index classifier comprises a machine-learning model trained by training data comprising a plurality of user physiological data records and a plurality of user cohort labels configured to receive biological extractions as inputs and outputs web search indices, the index classifier further comprising a classification algorithm clustering a plurality of user physiological data records to a plurality of user cohort labels, determine at least a hidden state as a function of the search query, wherein determining the hidden state comprises: parsing the search query into sequential tokens; generating a hidden state model of at least a chain of tokens; determining the at least a hidden state as a function of the at least a hidden state model.
Jiang discloses:
generate an index classifier, wherein the index classifier comprises a machine-learning model trained by training data [Paragraph 0028 teaches the index component 108 can construct an index from the classifier models for the data types. The index can be built by using tuples with different data types, thresholds, trained models, etc. As used herein, the term "classifier," "models," "classifier models," "trained models" and "training data" can be used interchangeably to mean machine learning models. For example, to learn from the data, the index component 108 can build an index from training data for one or more data types. Note: The examiner interprets the index component to be the claimed index classifier and the classifier models interpreted to be machine learning models is the claimed machine learning model. Training data used to output the index is interpreted to be the claimed trained by training data.] comprising a plurality of user physiological data records and a plurality of user cohort labels configured to receive biological extractions as inputs and outputs web search indices [Paragraph 0028 teaches for textual data, the training data are selected by different conceptual models (e.g., conceptual names, attributes, etc.). For example, MedicationName can be selected from medication data and related features such as chemical names, medication and/or medication form, etc. Paragraph 0043 teaches to learn from the data, the index component 108 can build index 614 from the training data for respective data types. For example, column 1 (C1 616) indicates a data type that is known as medications or can be labeled as MedicationName. Column 2 (C2 618) is another data type that can be labeled as HbA1c (glycated haemoglobin). HbA1c refers to glycated haemoglobin, which identifies average plasma glucose concentration. By measuring the glycated haemoglobin (HbA1c), clinicians are able to get an overall picture of what a person's average blood sugar levels have been over a period of weeks/months. Note: Training data selected by attributes or conceptual name, for example HbA1c (glycated haemoglobin) is interpreted by the examiner to be the claimed plurality of user physiological data records and a plurality of user cohort labels configured to receive biological extractions as inputs, wherein the HbA1c refers to glycated haemoglobin, which identifies average plasma glucose concentration, is interpreted to be the claimed the received biological extractions as inputs and the index component building the index from the selected training data is interpreted to be the claimed output web search indices. The index is interpreted to be the claimed web search indices, wherein a web search indices can reasonably include any data structure for ordered storage and retrieval of data, which may be implemented as a hardware or software module. A web search index may be implemented, without limitation, as a relational database, a key-value retrieval datastore such as a NOSQL database, or any other format or structure for use as a datastore that a person skilled in the art would recognize as suitable upon review of the entirety of this disclosure. Data entries in a web search index may be flagged with or linked to one or more additional elements of information, which may be reflected in data entry cells and/or in linked tables such as tables related by one or more indices 116a-n in a relational database.], the index classifier further comprising a classification algorithm clustering a plurality of user physiological data records to a plurality of user cohort labels wherein each user cohort label from the plurality of user cohort labels is correlated to the plurality of physiological data having a greatest degree of similarity to the biological extraction from the user [Paragraph 0026 teaches the predictive analytics of system 100 can determine that, if information of the candidate pair is similar to one or more other candidate pairs, the classifier models of the similar candidate pairs can be utilized to facilitate automatically mapping different data types. Paragraph 0028 teaches the index component 108 can construct an index from the classifier models for the data types. The index can be built by using tuples with different data types, thresholds, trained models, etc. As used herein, the term "classifier," "models," "classifier models," "trained models" and "training data" can be used interchangeably to mean machine learning models. In response to the test data (e.g., input data, new data, data, medical data, etc.) being applied to the models to be predicted, the data type can be detected. Based on the data type (e.g., textual, non-textual, numeric, non-numeric, etc.) or based on semantic, the models can be searched and compared with the test data. For a column of new data set, the index can be searched to find candidate pairs (e.g., sets of data). The candidate pairs can be scored and ranked based on the type of data (e.g., textual data, numerical data, etc.). If the confidence score is equal to or greater than a defined threshold, which are usually chosen for best performance, the test data can be considered as similar to the model. For example, MedicationName can be selected from medication data and related features such as chemical names, medication and/or medication form, etc. Paragraph 0043 teaches to learn from the data, the index component 108 can build index 614 from the training data for respective data types. For example, column 1 (C1 616) indicates a data type that is known as medications or can be labeled as MedicationName. Column 2 (C2 618) is another data type that can be labeled as HbA1c (glycated haemoglobin). By measuring the glycated haemoglobin (HbA1c), clinicians are able to get an overall picture of what a person's average blood sugar levels have been over a period of weeks/months. Paragraph 0050 teaches constructing a balanced corpus from a medical ontology and training the data by labeling the data with ontology nodes. To train a classifier for Anti-Hypertensives, positive and negative samples can be constructed. The training set can contain both CCB and ACEI, which are both categorized under Anti-Hypertensives. 
Note: Labeling data records as, for example HbA1c, is interpreted to be the claimed clustering a plurality of user physiological data records to a plurality of user cohort labels and classifier and/or classifier models is interpreted to be the claimed classification algorithm, wherein new data sets are labeled using the training data and index. Selecting data types, also referred to as labels in the context of the cited prior art, for test data based on comparing candidate pairs to find the candidate pair that is most similar to the test data (medical data), for example, MedicationName can be selected from medication data and related features such as chemical names, medication and/or medication form, etc is interpreted to read on the claimed  each user cohort label from the plurality of user cohort labels is correlated to the plurality of physiological data having a greatest degree of similarity to the biological extraction from the user. Confidence scores are interpreted to read on the claimed degree of similarity, where the confidence score indicates test data can be considered as similar to the model (candidate pairs).];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, by incorporating an index component that can construct a searchable index (see Jiang Paragraph 0028 and 0043), because both inventions are directed to biological and physiological analysis; incorporating an index component that can construct a searchable index provides predictive analytics on a large amount of data to facilitate automatically mapping different data types with a high level of accuracy, even in the absence of detailed knowledge about the candidate pair (see Jiang Paragraph 0027).

Knox and Jiang discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose determine at least a hidden state as a function of the search query, wherein determining the hidden state comprises: parsing the search query into sequential tokens; generating a hidden state model of at least a chain of tokens; determining the at least a hidden state as a function of the at least a hidden state model; and wherein the ranking is determined by: calculating an overall rank by aggregating a relevance rank, a keyword score, an inverted index score; and applying a weight factor to the overall rank.
Ajmera discloses:
determine at least a hidden state as a function of the search query [Paragraph 0035 teaches extracted markup language code, executable create module 122 may correlate values supplied in the search query with factors and variable names in the extracted code. For example, it is known to apply techniques from the areas of Hidden Markov Model (HMM). The model (hidden state) applied to a search queries reads on the claimed determine at least a hidden state as a function of the search query.], wherein determining the hidden state comprises: parsing the search query into sequential tokens [Paragraph 0025 teaches query parser 118 may tokenize, parse, and further process received search queries.]; generating a hidden state model of at least a chain of tokens [Paragraph 0025 teaches query parser 118 may tokenize, parse, and further process received search queries. Paragraph 0035 teaches extracted markup language code, executable create module 122 may correlate values supplied in the search query with factors and variable names in the extracted code. For example, it is known to apply techniques from the areas of Hidden Markov Model (HMM). The model (hidden state) applied to tokenized search queries reads on the claimed generating a hidden state model of at least a chain of tokens.]; determining the at least a hidden state as a function of the at least a hidden state model [Paragraph 0035 teaches extracted markup language code, executable create module 122 may correlate values supplied in the search query with factors and variable names in the extracted code. For example, it is known to apply techniques from the areas of Hidden Markov Model (HMM). The model (hidden state) applied to a search queries reads on the claimed determining the at least a hidden state as a function of the at least a hidden state model.]; and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox and Jiang, by incorporating Hidden Markov Model (see Ajmera Paragraph 0025 and 0035), because both inventions are directed to data analysis; incorporating Hidden Markov Model provides advantageous execution of retrieved and equations or queries (see Ajmera Paragraph 0012).

Knox, Jiang, and Ajmera discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose wherein the ranking is determined by: calculating an overall rank by aggregating a relevance rank, a keyword score, an inverted index score; and applying a weight factor to the overall rank.
McDonald discloses:
wherein the ranking is determined by: calculating an overall rank by aggregating a relevance rank, a keyword score, an inverted index score; and applying a weight factor to the overall rank [Paragraph 0108 teaches the keyword 510 set at each node 505 comprises at least some of the keywords 510 appearing in the child nodes 505. According to certain embodiments, only the keywords 510 that are most important are stored at each node 505. This is advantageous as listing all keywords 510 of all the child nodes 505 can result in a very large number of keywords 510. Keywords 510 can be ranked by the number of times that a keyword 510 appears in the documents, by relevance or importance of the keyword 510, or by any other suitable means. Paragraph 0128 teaches a keyword score is calculated for each document that has been made available to the search. A dictionary of keywords with strong relevance to the query is generated, which can be generated based upon a precompiled set of keywords of each document, for example the plurality of keywords 510 of FIG. 5. The number of keyword sets extracted from each vertex is advantageously proportional to the expected utility of that vertex in order to give a greater weight to keywords appearing in vertices with a high expected utility. The keyword score for each document can then be calculated using an inverted index, for example, or any other suitable means. Paragraph 0129 teaches the ranking of the documents is then based upon both the keyword score of the document and the expected utility of the document. Note: The examiner interprets the cited ranking of the documents to be the claimed calculated overall rank, wherein the documents are made available (in response) to a search. The cited ranking of the documents is calculated by using (aggregating) keywords scores, ranked keywords by relevance (a relevance rank), and an inverted index score that is calculated by using an inverted index on the keyword score. The cited ranking of the documents utilizing a greater a weight appear to keywords appearing in vertices with a high expected utility reads on the claimed applying a weight factor to the overall rank because the cited ranking of documents is based on the cited weight, therefore the weight (factor) is applied to the overall ranking of the documents.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, and Ajmera, by incorporating ranking of the documents calculated by using keywords scores, ranked keywords by relevance, and an inverted index score that is calculated by using an inverted index on the keyword score (see McDonald Paragraph 0108, 0128, and 0129), because all four inventions are directed to physiological analysis; incorporating ranking of the documents calculated by using keywords scores, ranked keywords by relevance, and an inverted index score that is calculated by using an inverted index on the keyword score allow for more intelligent searching of a database (see McDonald Paragraph 0071).

As to claim 6:
Knox discloses:
The system of claim 1, wherein the computing device is further configured to generate a physiologically linked index [Paragraph 0053 teaches media contextual data may be embedded electronically in a media file or associated with media content that identifies a media selection by using attributes that can be indexed for search term purposes such as program name, title, category, genre, commentaries, and the like. In many embodiments, this type of information is typically found electronically embedded in media files using metatags, cookies, and other electronic identifiers and may be obtained from the distribution source, a web service, the internet or a database. Paragraph 0132 teaches media contextual data in the media experience data  generated by the presentation device can comprise one or more of a name, a title, a category, a genre, an artist or one or more comments for the received media content and, in one implementation, can comprise one or more metadata tags associated with the received media content. Generating the media experience data by the presentation device can comprise correlating the media contextual data, the behavioral data, and the experiential data.]

As to claim 7:
Knox discloses:
The system of claim 6, wherein generating the physiologically linked index further comprises modifying a general web index as a function of cohort data [Paragraph 0067 teaches if a search query presents a media selection with embedded contextual data that identifies, describes, clarifies, delineates, and/or distinguishes the media selection for the purposes of determining connectedness between the subject and the content, then that information is added to existing indices or a new index is created in the system. 
To further elaborate, the examiner interprets the addition to an existing indices as modification of an index.]

As to claim 11:
Knox discloses:
A method of physiologically informed network searching, the method comprising: 
receiving, at a computing device, a biological extraction from a user [Paragraph 0090 teaches a wearable system may include behavioral sensors that detect physical and physiological data];  
outputting, by the computing device and from the index classifier, a physiologically linked web index, wherein the physiologically linked web index further comprises physiological data of past biological extractions of the user [Paragraph 0003 teaches behaviors such as blushing, laughing, elevated heart rate, blood pressure changes and the like can be identified and measured with wearable and facial recognition technologies. Paragraph 0053 teaches media contextual data may be embedded electronically in a media file or associated with media content that identifies a media selection by using attributes that can be indexed for search term purposes such as program name, title, category, genre, commentaries, and the like. In many embodiments, this type of information is typically found electronically embedded in media files using metatags, cookies, and other electronic identifiers and may be obtained from the distribution source, a web service, the internet or a database. Paragraph 0094 teaches historical information, such as a user profile 630. Figure 7-B teaches capturing recipient behavioral response data and adding it to the user profile data. Paragraph 0102 teaches measure historical media experience user profile data 822. Paragraph 0132 teaches media contextual data in the media experience data generated by the presentation device can comprise one or more of a name, a title, a category, a genre, an artist or one or more comments for the received media content and, in one implementation, can comprise one or more metadata tags associated with the received media content. Generating the media experience data by the presentation device can comprise correlating the media contextual data, the behavioral data, and the experiential data. Note: The examiner interprets behavioral data stored in a user profile used as a historical reference for media contextual data embedded in a media file indexed for search terms reads on the claimed the physiologically linked web index further comprises physiological data of past biological extractions of the user. The behavioral data included in a user profile includes blushing, laughing, elevated heart rate, blood pressure is interpreted to read on the claimed physiological data of past biological extractions of the user, wherein the user profile used as a historical reference is interpreted to reasonably include historical behavioral data.];
receiving, from the user, a search query [Paragraph 0097 teaches the user is presented with an option to review user profile data or search for media content. If the user elects to search for profile data, once found, they may be presented with several categories of data related to media connectedness data values]; and 
generating, using the physiologically linked web index and the search query, a ranked search result [Paragraph 0103 teaches connectedness analysis and analysis rendering may be used by computerized search programs to locate media content stored on local or remote servers, web services, media content aggregators, and the like. Once identified, the proposed media selection contextual data may be evaluated, rated and ranked with a combination of machine learning, artificial intelligence and/or algorithmic calculation programs that compare and measure data to determine comparative order and position based on specific attributes and or parameters related to media connectedness values. Based on the search parameter inputs and one or more of connectedness analysis, and probability analysis, rating and rankings analysis, recommendation rendering may be provided for specific media selections in relation to connectedness data values. Paragraph 0134 teach the data analysis applications can use the media event and media experience data received from the presentation device and/or the data stored in the repository of contextual data, repository of behavioral data, repository of experiential data, and/or repository of media event data to generated a set of connectedness data indicating a degree to which the consumer or view was engaged with the provided media content when presented. Paragraph 0068 teaches behavioral data from a camera and wearable data may be indexed based on facial expression, physical and physiological changes that indicate a range of favorable or unfavorable responses to media selections. One or more behavioral responses may indicate a subject's preference or lack thereof for a specific media selection.]

Knox disclose some of the limitations as set forth in claim 11 but does not appear to expressly disclose generating, by the computing device, an index classifier, wherein the index classifier comprises a machine- learning model trained by training data comprising a plurality of user physiological data records and a plurality of user cohort labels configured to receive biological extractions as inputs and outputs web search indices, wherein the index classifier further comprising a classification algorithm clustering a plurality of user physiological data records to a plurality of user cohort labels.
Jiang discloses:
generating, by the computing device an index classifier, wherein the index classifier comprises a machine- learning model trained by training data [Paragraph 0028 teaches the index component 108 can construct an index from the classifier models for the data types. The index can be built by using tuples with different data types, thresholds, trained models, etc. As used herein, the term "classifier," "models," "classifier models," "trained models" and "training data" can be used interchangeably to mean machine learning models. For example, to learn from the data, the index component 108 can build an index from training data for one or more data types. Note: The examiner interprets the index component to be the claimed index classifier and the classifier models interpreted to be machine learning models is the claimed machine learning model. Training data used to output the index is interpreted to be the claimed trained by training data.] comprising a plurality of user physiological data records and a plurality of user cohort labels configured to receive biological extractions as inputs and outputs web search indices [Paragraph 0028 teaches for textual data, the training data are selected by different conceptual models (e.g., conceptual names, attributes, etc.). For example, MedicationName can be selected from medication data and related features such as chemical names, medication and/or medication form, etc. Paragraph 0043 teaches to learn from the data, the index component 108 can build index 614 from the training data for respective data types. For example, column 1 (C1 616) indicates a data type that is known as medications or can be labeled as MedicationName. Column 2 (C2 618) is another data type that can be labeled as HbA1c (glycated haemoglobin). HbA1c refers to glycated haemoglobin, which identifies average plasma glucose concentration. By measuring the glycated haemoglobin (HbA1c), clinicians are able to get an overall picture of what a person's average blood sugar levels have been over a period of weeks/months. Note: Training data selected by attributes or conceptual name, for example HbA1c (glycated haemoglobin) is interpreted by the examiner to be the claimed plurality of user physiological data records and a plurality of user cohort labels  configured to receive biological extractions as inputs, wherein the HbA1c refers to glycated haemoglobin, which identifies average plasma glucose concentration, is interpreted to be the claimed the received biological extractions as inputs and the index component building the index from the selected training data is interpreted to be the claimed output web search indices. The index is interpreted to be the claimed web search indices, wherein a web search indices can reasonably include any data structure for ordered storage and retrieval of data, which may be implemented as a hardware or software module. A web search index may be implemented, without limitation, as a relational database, a key-value retrieval datastore such as a NOSQL database, or any other format or structure for use as a datastore that a person skilled in the art would recognize as suitable upon review of the entirety of this disclosure. Data entries in a a web search index may be flagged with or linked to one or more additional elements of information, which may be reflected in data entry cells and/or in linked tables such as tables related by one or more indices 116a-n in a relational database.], wherein the index classifier further comprising a classification algorithm clustering a plurality of user physiological data records to a plurality of user cohort labels, wherein each user cohort label from the plurality of user cohort labels is correlated to the plurality of physiological data having a greatest degree of similarity to the biological extraction from the user [Paragraph 0026 teaches the predictive analytics of system 100 can determine that, if information of the candidate pair is similar to one or more other candidate pairs, the classifier models of the similar candidate pairs can be utilized to facilitate automatically mapping different data types. Paragraph 0028 teaches the index component 108 can construct an index from the classifier models for the data types. The index can be built by using tuples with different data types, thresholds, trained models, etc. As used herein, the term "classifier," "models," "classifier models," "trained models" and "training data" can be used interchangeably to mean machine learning models. In response to the test data (e.g., input data, new data, data, medical data, etc.) being applied to the models to be predicted, the data type can be detected. Based on the data type (e.g., textual, non-textual, numeric, non-numeric, etc.) or based on semantic, the models can be searched and compared with the test data. For a column of new data set, the index can be searched to find candidate pairs (e.g., sets of data). The candidate pairs can be scored and ranked based on the type of data (e.g., textual data, numerical data, etc.). If the confidence score is equal to or greater than a defined threshold, which are usually chosen for best performance, the test data can be considered as similar to the model. For example, MedicationName can be selected from medication data and related features such as chemical names, medication and/or medication form, etc. Paragraph 0043 teaches to learn from the data, the index component 108 can build index 614 from the training data for respective data types. For example, column 1 (C1 616) indicates a data type that is known as medications or can be labeled as MedicationName. Column 2 (C2 618) is another data type that can be labeled as HbA1c (glycated haemoglobin). By measuring the glycated haemoglobin (HbA1c), clinicians are able to get an overall picture of what a person's average blood sugar levels have been over a period of weeks/months. Paragraph 0050 teaches constructing a balanced corpus from a medical ontology and training the data by labeling the data with ontology nodes. To train a classifier for Anti-Hypertensives, positive and negative samples can be constructed. The training set can contain both CCB and ACEI, which are both categorized under Anti-Hypertensives. 
Note: Labeling data records as, for example HbA1c, is interpreted to be the claimed clustering a plurality of user physiological data records to a plurality of user cohort labels and classifier and/or classifier models is interpreted to be the claimed classification algorithm, wherein new data sets are labeled using the training data and index. Selecting data types, also referred to as labels in the context of the cited prior art, for test data based on comparing candidate pairs to find the candidate pair that is most similar to the test data (medical data), for example, MedicationName can be selected from medication data and related features such as chemical names, medication and/or medication form, etc is interpreted to read on the claimed  each user cohort label from the plurality of user cohort labels is correlated to the plurality of physiological data having a greatest degree of similarity to the biological extraction from the user. Confidence scores are interpreted to read on the claimed degree of similarity, where the confidence score indicates test data can be considered as similar to the model (candidate pairs).];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, by incorporating an index component that can construct a searchable index (see Jiang Paragraph 0028 and 0043), because both inventions are directed to biological and physiological analysis; incorporating an index component that can construct a searchable index provides predictive analytics on a large amount of data to facilitate automatically mapping different data types with a high level of accuracy, even in the absence of detailed knowledge about the candidate pair (see Jiang Paragraph 0027).

Knox and Jiang discloses most of the limitations as set forth in claim 11 but does not appear to expressly disclose wherein the ranking is determined by: calculating an overall rank by aggregating a relevance rank, a keyword score, an inverted index score; and applying a weight factor to the overall rank.
McDonald discloses:
wherein the ranking is determined by: calculating an overall rank by aggregating a relevance rank, a keyword score, an inverted index score; and applying a weight factor to the overall rank [Paragraph 0108 teaches the keyword 510 set at each node 505 comprises at least some of the keywords 510 appearing in the child nodes 505. According to certain embodiments, only the keywords 510 that are most important are stored at each node 505. This is advantageous as listing all keywords 510 of all the child nodes 505 can result in a very large number of keywords 510. Keywords 510 can be ranked by the number of times that a keyword 510 appears in the documents, by relevance or importance of the keyword 510, or by any other suitable means. Paragraph 0128 teaches a keyword score is calculated for each document that has been made available to the search. A dictionary of keywords with strong relevance to the query is generated, which can be generated based upon a precompiled set of keywords of each document, for example the plurality of keywords 510 of FIG. 5. The number of keyword sets extracted from each vertex is advantageously proportional to the expected utility of that vertex in order to give a greater weight to keywords appearing in vertices with a high expected utility. The keyword score for each document can then be calculated using an inverted index, for example, or any other suitable means. Paragraph 0129 teaches the ranking of the documents is then based upon both the keyword score of the document and the expected utility of the document. Note: The examiner interprets the cited ranking of the documents to be the claimed calculated overall rank, wherein the documents are made available (in response) to a search. The cited ranking of the documents is calculated by using (aggregating) keywords scores, ranked keywords by relevance (a relevance rank), and an inverted index score that is calculated by using an inverted index on the keyword score. The cited ranking of the documents utilizing a greater a weight appear to keywords appearing in vertices with a high expected utility reads on the claimed applying a weight factor to the overall rank because the cited ranking of documents is based on the cited weight, therefore the weight (factor) is applied to the overall ranking of the documents.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox and Jiang, by incorporating ranking of the documents calculated by using keywords scores, ranked keywords by relevance, and an inverted index score that is calculated by using an inverted index on the keyword score (see McDonald Paragraph 0108, 0128, and 0129), because all three inventions are directed to physiological analysis; incorporating ranking of the documents calculated by using keywords scores, ranked keywords by relevance, and an inverted index score that is calculated by using an inverted index on the keyword score allow for more intelligent searching of a database (see McDonald Paragraph 0071).

As to claim 16:
Knox discloses:
The method of claim 1 further comprising generating the physiologically linked index [Paragraph 0053 teaches media contextual data may be embedded electronically in a media file or associated with media content that identifies a media selection by using attributes that can be indexed for search term purposes such as program name, title, category, genre, commentaries, and the like. In many embodiments, this type of information is typically found electronically embedded in media files using metatags, cookies, and other electronic identifiers and may be obtained from the distribution source, a web service, the internet or a database. Paragraph 0132 teaches media contextual data in the media experience data  generated by the presentation device can comprise one or more of a name, a title, a category, a genre, an artist or one or more comments for the received media content and, in one implementation, can comprise one or more metadata tags associated with the received media content. Generating the media experience data by the presentation device can comprise correlating the media contextual data, the behavioral data, and the experiential data.]

As to claim 17:
Knox discloses:
The method of claim 16, wherein generating the physiologically linked index further comprises modifying a general web index as a function of cohort data [Paragraph 0067 teaches if a search query presents a media selection with embedded contextual data that identifies, describes, clarifies, delineates, and/or distinguishes the media selection for the purposes of determining connectedness between the subject and the content, then that information is added to existing indices or a new index is created in the system. 
To further elaborate, the examiner interprets the addition to an existing indices as modification of an index.]

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (U.S. Publication No: 20180124459 A1) hereinafter Knox, in view of Jiang et al. (U.S. Publication No.: US 20190130309 A1) hereinafter Jiang, in view of McDonald (U.S. Publication No.: US 20130222388 A1) hereinafter McDonald, and further in view of Athey et al. (U.S. Publication No.: US 20190172584 A1) hereinafter Athey.
As to claim 2:
Knox, Jiang, and McDonald disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose the system of claim 1, wherein the classification algorithm further comprises a K-nearest neighbors classification algorithm.
Athey discloses:
The system of claim 1, wherein the classification algorithm further comprises a K-nearest neighbors classification algorithm [Paragraph 0069 teaches a training module may classify the physiomic data and environmental data into specific pharmacological phenotypes. Training data may be analyzed using various machine learning techniques, including, but not limited to instance-based algorithms (e.g., k-nearest neighbors).] 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, and McDonald, by in incorporating a training module to classify physiomic data using k-nearest neighbors classification algorithm (see Athey Paragraph 0069), because the four inventions are directed to biological and physiological analysis; configuring the device to use a training module to use training data to construct a statistical model public health ben­efits, and increases in the effectiveness of research in phar­macology and other biomedical fields (see Athey Abstract).

As to claim 12:
Knox, Jiang, and McDonald discloses most of the limitations as set forth in claim 11 but does not appear to expressly disclose the method of claim 11, wherein the classification algorithm further comprises a K-nearest neighbors classification algorithm.
Athey discloses:
The method of claim 11, wherein the classification algorithm further comprises a K-nearest neighbors classification algorithm [Paragraph 0069 teaches a training module may classify the panomic data, sociomic data, physiomic data and environmental data into specific pharmacological phenotypes. Training data may be analyzed using various machine learning tech­niques, including, but not limited to instance-based algorithms (e.g., k-nearest neighbors).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, and McDonald, by in incorporating a training module to classify physiomic data using k-nearest neighbors classification algorithm (see Athey Paragraph 0069), because the four inventions are directed to biological and physiological analysis; configuring the device to use a training module to use training data to construct a statistical model public health benefits, and increases in the effectiveness of research in phar­macology and other biomedical fields (see Athey Abstract).

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (U.S. Publication No: 20180124459 A1) hereinafter Knox, in view of Jiang et al. (U.S. Publication No.: US 20190130309 A1) hereinafter Jiang, in view of McDonald (U.S. Publication No.: US 20130222388 A1) hereinafter McDonald, and further in view of Aimone et al. (U.S. Patent No.: 10365716 B2) hereinafter Aimone.
As to claim 3:
Knox, Jiang, and McDonald discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose the system of claim 1, wherein the computing device is further configured to generate the index classifier.
Aimone discloses:
The system of claim 1, wherein the computing device is further configured to generate the index classifier [Column 32 Lines 15-16 teaches data points for the classification algorithm and Column 44 Line 67 through Column 45 Lines 1-16 teach the application chooses an algorithm pipeline that analyzes the EEG signal from the sensors. The algorithm pipeline, as an example, can be one that analyzes asymmetries in the pre-frontal cortex for higher alpha in the right hemisphere which is associated with positive emotion. Another example of an algorithm pipeline that could be used to determine when positive feelings are occurring is through global increase in alpha power which is known to be associated with feelings of relaxation. While a user is wearing the device a score of their positive emotions may be continuously calculated (for example, at a rate of once per second) as an output from the algorithm pipeline. The score is proportional to the level of positive feeling that the user experienced. A rule residing in the rules engine is used to create a label of the user's emotional state-in this case a positive feeling.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, and McDonald, by in incorporating a classification algorithm that analyzes EEG signals from sensors  (see Aimone Column 32 Lines 15-16 and Column 44 Line 67 through Column 45 Lines 1-16), because the four inventions are directed to biological and physiological analysis; configuring the device to use classification algorithms to analyze EEG signals makes for meaningful suggestions in context, in real time. Over time, the device may build more profile data for individual users and aggregate users, and make smarter predictions about their desires and behavior that in turn create smarter, better targeted output (see Aimone Column 46 Lines 52-57).


As to claim 4:
Knox, Jiang, McDonald, and Aimone disclose all of the limitations of claims 1 and 3.
Aimone also discloses:
The system of claim 3, wherein the computing device is further configured to generate, using a feature learning algorithm, the plurality of user cohort labels [Column 13 Lines 36-43 teaches each person's brainwaves are different, therefore requir­ing slightly different tunings for each user. Each person's brain may also learn over time, requiring the system plat­form to change algorithm parameters over time in order to continue to analyze the person's brainwaves. New parameters may be calculated based on collected data, and may form part of a user's dynamic profile (which may be called bio-signal interaction profile). Column 13 Lines 46-52 teaches exemplary implementation may include: improving algorithms through machine learn­ing applied to collected data either on-board the client device or on the server; saving EEG data along with appli­cation state to allow a machine learning algorithm to optimize the methods that transform the user's brainwaves into usable control signals. Column 44 Line 67 through Column 45 Lines 1-16 teaches the application chooses an algorithm pipeline that analyzes the EEG signal from the sensors. The algorithm pipeline, as an example, can be one that analyzes asymmetries in the pre-frontal cortex for higher alpha in the right hemisphere which is associated with positive emotion. Another example of an algorithm pipeline that could be used to determine when positive feelings are occurring is through global increase in alpha power which is known to be associated with feelings of relaxation. While a user is wearing the device a score of their positive emotions may be continuously calculated (for example, at a rate of once per second) as an output from the algorithm pipeline. The score is proportional to the level of positive feeling that the user experienced. A rule residing in the rules engine is used to create a label of the user's emotional state-in this case a positive feeling.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught Knox, Jiang, and McDonald, by in incorporating a learning algorithm (seeColumn 13 Lines 36-43, Column 13 Lines 46-52, and Column 44 Line 67 through Column 45 Lines 1-16), because all four inventions are directed to biological and physiological analysis; configuring the device to use a learning algorithm makes for meaningful suggestions in context, in real time. Over time, the device may build more profile data for individual users and aggregate users, and make smarter predictions about their desires and behavior that in turn create smarter, better targeted output (see Aimone Column 46 Lines 52-57).

As to claim 13:
Knox, Jiang, and McDonald discloses all of the limitations as set forth in claim 11 but does not appear to expressly disclose the method of claim 11 further comprising generating the index classifier.
Aimone discloses:
The method of claim 11 further comprising generating the index classifier [Column 32 Lines 15-16 teaches data points for the classification algorithm and Column 44 Line 67 through Column 45 Lines 1-16 teach the application chooses an algorithm pipeline that analyzes the EEG signal from the sensors. The algorithm pipeline, as an example, can be one that analyzes asymmetries in the pre-frontal cortex for higher alpha in the right hemisphere which is associated with positive emotion. Another example of an algorithm pipeline that could be used to determine when positive feelings are occurring is through global increase in alpha power which is known to be associated with feelings of relaxation. While a user is wearing the device a score of their positive emotions may be continuously calculated (for example, at a rate of once per second) as an output from the algorithm pipeline. The score is proportional to the level of positive feeling that the user experienced. A rule residing in the rules engine is used to create a label of the user's emotional state-in this case a positive feeling.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, and McDonald, by in incorporating a classification algorithm that analyzes EEG signals from sensors (see Aimone Column 32 Lines 15-16 and Column 44 Line 67 through Column 45 Lines 1-16), because the four inventions are directed to biological and physiological analysis; configuring the device to use classification algorithms to analyze EEG signals makes for meaningful suggestions in context, in real time. Over time, the device may build more profile data for individual users and aggregate users, and make smarter predictions about their desires and behavior that in turn create smarter, better targeted output (see Aimone Column 46 Lines 52-57).

As to claim 14:
Knox, Jiang, McDonald, and Aimone disclose all of the limitations of claims 11 and 13.
Aimone also discloses:
The method of claim 13 further comprising generating, using a feature learning algorithm, the plurality of user cohort labels [Column 13 Lines 36-43 teaches each person's brainwaves are different, therefore requir­ing slightly different tunings for each user. Each person's brain may also learn over time, requiring the system plat­form to change algorithm parameters over time in order to continue to analyze the person's brainwaves. New parameters may be calculated based on collected data, and may form part of a user's dynamic profile (which may be called bio-signal interaction profile). Column 13 Lines 46-52 teaches exemplary implementation may include: improving algorithms through machine learn­ing applied to collected data either on-board the client device or on the server; saving EEG data along with appli­cation state to allow a machine learning algorithm to optimize the methods that transform the user's brainwaves into usable control signals. Column 44 Line 67 through Column 45 Lines 1-16 teaches the application chooses an algorithm pipeline that analyzes the EEG signal from the sensors. The algorithm pipeline, as an example, can be one that analyzes asymmetries in the pre-frontal cortex for higher alpha in the right hemisphere which is associated with positive emotion. Another example of an algorithm pipeline that could be used to determine when positive feelings are occurring is through global increase in alpha power which is known to be associated with feelings of relaxation. While a user is wearing the device a score of their positive emotions may be continuously calculated (for example, at a rate of once per second) as an output from the algorithm pipeline. The score is proportional to the level of positive feeling that the user experienced. A rule residing in the rules engine is used to create a label of the user's emotional state-in this case a positive feeling.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, and McDonald, by in incorporating a classification algorithm that analyzes EEG signals from sensors  (see Aimone Column 32 Lines 15-16 and Column 44 Line 67 through Column 45 Lines 1-16), because the four inventions are directed to biological and physiological analysis; configuring the device to use classification algorithms to analyze EEG signals makes for meaningful suggestions in context, in real time. Over time, the device may build more profile data for individual users and aggregate users, and make smarter predictions about their desires and behavior that in turn create smarter, better targeted output (see Aimone Column 46 Lines 52-57).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (U.S. Publication No: 20180124459 A1) hereinafter Knox, in view of Jiang et al. (U.S. Publication No.: US 20190130309 A1) hereinafter Jiang, in view of Ajmera (U.S. Publication No.: US 20160042035 A1) hereinafter Ajmera, in view of McDonald (U.S. Publication No.: US 20130222388 A1) hereinafter McDonald, in view of Aimone et al. (U.S. Patent No.: 10,365,716 B2) hereinafter Aimone, and further in view of Athey et al. (U.S. Publication No.: US 2019/0172584 A1) hereinafter Athey.
As to claim 5:
Knox, Jiang, McDonald, Ajmera, and Aimone do not appear to expressly disclose the system of claim 4, wherein the feature learning algorithm further comprises a k-means clustering algorithm.
Athey discloses:
The system of claim 4, wherein the feature learning algorithm further comprises a k-means clustering algorithm [Paragraph 0069 teaches a training module may classify the physiomic data and environmental data into specific pharmacological phenotypes. Training data may be analyzed using various machine learning techniques, including, but not limited to clustering algorithms (e.g. k-means).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, McDonald, Ajmera, and Aimone, by in incorporating a training module to classify physiomic data using k-means clustering algorithm (see Athey Paragraph 0069), because all five inventions are directed to biological and physiological analysis; configuring the device to use a training module to use training data to construct a statistical model public health ben­efits, and increases in the effectiveness of research in phar­macology and other biomedical fields (see Athey Abstract).

As to claim 15:
Knox, Jiang, McDonald, Ajmera, and Aimone do not appear to expressly disclose the method of claim 14, wherein the feature learning algorithm further comprises a k-means clustering algorithm.
Athey discloses:
The method of claim 14, wherein the feature learning algorithm further comprises a k-means clustering algorithm [Paragraph 0069 teaches a training module may classify the physiomic data and environmental data into specific pharmacological phenotypes. Training data may be analyzed using various machine learning techniques, including, but not limited to clustering algorithms (e.g. k-means).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, McDonald, and Aimone, by in incorporating a training module to classify physiomic data using k-means clustering algorithm (see Athey Paragraph 0069), because all five inventions are directed to biological and physiological analysis; configuring the device to use a training module to use training data to construct a statistical model public health benefits, and increases in the effectiveness of research in phar­macology and other biomedical fields (see Athey Abstract).


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (U.S. Publication No: 20180124459 A1) hereinafter Knox, in view of Jiang et al. (U.S. Publication No.: US 20190130309 A1) hereinafter Jiang, in view of McDonald (U.S. Publication No.: US 20130222388 A1) hereinafter McDonald, in view of Ajmera (U.S. Publication No.: US 20160042035 A1) hereinafter Ajmera, and further in view of Gruckenberger et al. (U.S. Publication No.: US 20070172155 A1) hereinafter Gruckenberger.
As to claim 8:
Knox, Jiang, Ajmera, McDonald discloses all of the limitations as set forth in claim 1 and 6 but does not appear to expressly disclose the method of claim 6, wherein generating the physiologically linked index further comprises generating the physiologically linked index using a web crawler program.
Guckenberger discloses:
The method of claim 6, wherein generating the physiologically linked index further comprises generating the physiologically linked index using a web crawler program [Paragraph 0123 teaches a method and new use of a facial image recognition search engine utilized with web-crawlers or spiders means to examine the web for image information and to seek facial images, recognize, index, and/or link the Webs images containing faces for "key-face" searches. Running programs web-crawlers or spiders that continuously explore the Internet and, often, USENET news groups, with processing by the face finder and facial image recognition software they index the facial image information on websites that the web-crawlers or spiders encounter. Indexing forms a vast database of website addresses that are associated with the facial images that have been found on the websites themselves.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, Ajmera, and McDonald, by in incorporating a web crawler to generate facial image linked indexes for searching (see Guckenberger Paragraph 0123), because all four inventions are directed to biological and physiological analysis; configuring the device to use a web crawler to create an index of facial images tied to the web provides intuitive automatic linking of similar facial images for enhanced information technology in the context of enhanced and improved organization, classification, and fast retrieval objects and advantages; and an improved method of facial image based indexing and retrieval of information from the web-crawler or spider searched Web, USENET, and other resources to provide new types of intuitive easy to use searching, and/or combined use with current key-word searching for optimized searching (see Gruckenberger Abstract).

As to claim 18:
Knox, Jiang, Ajmera, and McDonald discloses all of the limitations as set forth in claim 11 and 16 but does not appear to expressly disclose the method of claim 16, wherein generating the physiologically linked index further comprises generating the physiologically linked index using a web crawler program.
Guckenberger discloses:
The method of claim 16, wherein generating the physiologically linked index further comprises generating the physiologically linked index using a web crawler program [Paragraph 0123 teaches a method and new use of a facial image recognition search engine utilized with web-crawlers or spiders means to examine the web for image information and to seek facial images, recognize, index, and/or link the Webs images containing faces for "key-face" searches. Running programs web-crawlers or spiders that continuously explore the Internet and, often, USENET news groups, with processing by the face finder and facial image recognition software they index the facial image information on websites that the web-crawlers or spiders encounter. Indexing forms a vast database of website addresses that are associated with the facial images that have been found on the websites themselves.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, and McDonald, by in incorporating a web crawler to generate facial image linked indexes for searching (see Guckenberger Paragraph 0123), because all four inventions are directed to biological and physiological analysis; configuring the device to use a web crawler to create an index of facial images tied to the web provides intuitive automatic linking of similar facial images for enhanced information technology in the context of enhanced and improved organization, classification, and fast retrieval objects and advantages; and an improved method of facial image based indexing and retrieval of information from the web-crawler or spider searched Web, USENET, and other resources to provide new types of intuitive easy to use searching, and/or combined use with current key-word searching for optimized searching (see Gruckenberger Abstract).

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (U.S. Publication No: 20180124459 A1) hereinafter Knox, in view of Jiang et al. (U.S. Publication No.: US 20190130309 A1) hereinafter Jiang, in view of Ajmera (U.S. Publication No.: US 20160042035 A1) hereinafter Ajmera, in view of McDonald (U.S. Publication No.: US 20130222388 A1) hereinafter McDonald, in view of Gruckenberger et al. (U.S. Publication No.: US 20070172155 A1) hereinafter Gruckenberger, and further in view of Xu et al. (U.S. Publication No.: 20160055243 A1) hereinafter Xu.
As to claim 9:
Knox, Jiang, Ajmera, McDonald, and Gruckenberger disclose all of the limitations as set forth in claim 1, 6, and 8 but does not appear to expressly disclose the method of claim 8, wherein the web crawler program is further configured to evaluate web page relevance using a cohort relevance heuristic.
Xu discloses:
The method of claim 8, wherein the web crawler program is further configured to evaluate web page relevance using a cohort relevance heuristic [Paragraph 0014, 0019, and 0025 teaches a web crawler acquires any content that matches the user's needs where an estimated webpage utility score (cohort relevance heuristic) establishes criteria that the web crawler processes to render optimized crawling decisions. The web crawler system makes use of a predictive feedback modules for webpage utility score estimation (cohort relevance heuristic). To train the webpage utility estimator following a supervised learning based process, the web crawler system processes as set of previously labelled (cohort labels) samples and the web crawler system processes webpages previously rated according to a specific user's web crawling. Each labelled utility score, is a rational number in the range of [0, 1]. The higher the score value is, the better the quality of the webpage is as considered by the evaluator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, Ajmera, McDonald, and Gruckenberger, by in incorporating a web crawler configured to use a utility score representing relevance to the user’s according to label (see Xu Paragraph 0014, 0019, and 0025), because all five inventions are directed to the same field of endeavor; configuring the device to use a web crawler that utilizes a utility score efficiently and effectively acquires any content that matches the user's needs, therefore, enabling users to harvest relevant content comprehensively without the manual effort of composing explicit search queries (see Xu Paragraph 0014).
 
As to claim 10:
Knox, Jiang, Ajmera, McDonald, Gruckenberger, and Xu disclose all of the limitations as set forth in claim 1, 6, 8, and 9.
Xu also discloses:
The system of claim 9, wherein the computing device is further configured to generate the cohort relevance heuristic using a supervised machine-learning process [Paragraph 0025 teaches to train the webpage utility estimator following a supervised learning based process, the web crawler system processes as set of previously labelled (cohort labels) samples and the web crawler system processes webpages previously rated according to a specific user's web crawling. Each labelled utility score, is a rational number in the range of [0, 1]. The higher the score value is, the better the quality of the webpage is as considered by the evaluator].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, Ajmera, McDonald, and Gruckenberger, by in incorporating a web crawler configured to generate a utility score using supervised-machine learning (see Xu Paragraph 0025), because all five inventions are directed to the same field of endeavor; configuring the device to use a web crawler configured with a supervised learning process to generate a utility score representing relevancy to a user’s needs efficiently and effectively acquires any content that matches the user's needs, therefore, enabling users to harvest relevant content comprehensively without the manual effort of composing explicit search queries (see Xu Paragraph 0014).

As to claim 19:
Knox, Jiang, Ajmera, McDonald, and Gruckenberger disclose all of the limitations as set forth in claim 11, 16, and 18 but does not appear to expressly disclose the method of claim 8, wherein the web crawler program is further configured to evaluate web page relevance using a cohort relevance heuristic.
Xu discloses:
The method of claim 18, wherein the web crawler program is further configured to evaluate web page relevance using a cohort relevance heuristic [Paragraph 0025 teaches to train the webpage utility estimator following a supervised learning based process, the web crawler system processes as set of previously labelled (cohort labels) samples and the web crawler system processes webpages previously rated according to a specific user's web crawling. Each labelled utility score, is a rational number in the range of [0, 1]. The higher the score value is, the better the quality of the webpage is as considered by the evaluator].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Knox, Jiang, Ajmera, McDonald, and Gruckenberger, by in incorporating a web crawler configured to generate a utility score using supervised-machine learning (see Xu Paragraph 0025), because all five inventions are directed to the same field of endeavor; configuring the device to use a web crawler configured with a supervised learning process to generate a utility score representing relevancy to a user’s needs efficiently and effectively acquires any content that matches the user's needs, therefore, enabling users to harvest relevant content comprehensively without the manual effort of composing explicit search queries (see Xu Paragraph 0014).

Response to Arguments
The following is in response to Applicant’s arguments filed on 4/11/2022. 
Applicant’s arguments directed to “the combination of McDonald, Jiang, and Knox fails to teach all the limitations of claim 1 as amended” has been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL LEVI ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169